Citation Nr: 9926240	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-19 060	)	DATE
	)
	)


THE ISSUE

Whether a June 1998 decision of the Board of Veterans' 
Appeals (Board) denying the moving party death pension 
benefits on the basis of excessive income should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The moving party is the widow of the veteran who had active 
service from November 1941 to September 1945.

This matter comes before the Board based on a CUE motion as 
to a Board decision of June 23, 1998, which denied 
entitlement to death pension benefits on the basis of 
excessive income.  At the time of the Board's denial of the 
moving party's motion for reconsideration in October 1998, 
the Board advised the moving party that it would also 
consider her June 1998 motion as a request for revision of 
the Board's June 23, 1998 decision on the grounds of CUE.

Thereafter, in a letter dated March 18, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party on March 30, 1999, which was addressed to the 
Board and specifically noted that the moving party was in the 
possession of the Board's CUE letter.  Accordingly, as the 
moving party made specific reference to the Board's CUE 
letter in her communication to the Board after being advised 
that she must specifically advise the Board that she wished 
to proceed with a CUE review, the Board finds that she has 
authorized the Board to proceed with review of her motion for 
CUE.

In her March 1999 letter, the Board notes that the moving 
party also indicated a desire to be represented by a 
specified individual, and as a result, the Board provided the 
moving party with the appropriate form for designation of a 
representative, Department of Veterans Affairs (VA) Form 21-
22.  While the moving party thereafter signed and returned 
the form in August 1999, in view of her appointment of the 
United States Army, the Board again contacted the moving 
party, notifying her that she still needed to properly 
appoint an appropriate representative if she still desired 
representation.  In subsequent correspondence received in 
August 1999, the moving party again signed VA Form 21-22, 
this time without designating any representative in the space 
provided for this purpose.  The Board finds that the most 
recent act of leaving the space for designation blank coupled 
with contemporaneous written comments to the effect that the 
Board was already in the possession of all the records may be 
reasonably interpreted as an indication that the moving party 
no longer desired representation in this matter, and that 
additional communication with the moving party as to the 
issue of representation is not warranted.  

The Board also notes that additional evidence was submitted 
to the Board in August 1999, including evidence that was not 
of record at the time of the subject Board decision in June 
1998.  Rule 1405(b), which is currently found at 64 Fed. Reg. 
2134, 2140 (1999), and is to be codified at 38 C.F.R. 
§ 20.1405(b), provides that no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.


FINDING OF FACT

The June 1998 Board decision which denied entitlement to 
death pension benefits on the basis of excessive income, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The June 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.


In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the June 1998 decision, the Board noted that improved 
death pension was paid to surviving spouses whose annual 
income was not in excess of a maximum annual pension rate 
which was established every year.  38 U.S.C.A. §§ 1503, 1541 
(West 1991); 38 C.F.R. §§ 3.23, 3.273 (1997).  In determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 38 
C.F.R. § 3.272 (1997).  For purposes of this case, the Board 
observed that Social Security income was not specifically 
excluded under 38 C.F.R. § 3.272 (1996).  The Board further 
noted that effective December 1, 1994, the maximum annual 
rate of improved death pension for a surviving spouse without 
dependents was $5386, and that effective December 1, 1995, 
the maximum annual rate of improved death pension for a 
surviving spouse without dependents was $5527.  

Since the record reflected that the moving party's income was 
far in excess of the maximum rate permitted by law for a 
surviving spouse with no dependents under 38 C.F.R. § 3.23, 
the Board found that the moving party's countable income was 
a bar to the receipt of improved death pension benefits.  


II.  Analysis

The moving party was provided with CUE regulations in March 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of March 1999 and subsequent correspondence contain no 
more than general assertions of CUE with respect to the Board 
decision of June 1998.  In addition, to the extent that the 
moving party has submitted evidence which is already of 
record and thereby implicitly maintains that the Board 
improperly weighed or evaluated the evidence in the decision 
of June 1998, the Board must point out that disagreement as 
to how the facts were weighed or evaluated has been 
specifically precluded as a basis for CUE in Rule 1403(d)(3).  
The moving party points to no specific evidence that 
undebatably demonstrated that her income did not constitute a 
bar to the receipt of death pension benefits.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  







ORDER

The June 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


